Case 20-20364-JAD          Doc 48 Filed 07/14/20 Entered 07/14/20 14:59:46                           Desc
                          Amended 13 Plan Hearing Page 1 of 1
Form 202
                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:
                                                         Bankruptcy Case No.: 20−20364−JAD
Tasha Marie McKenzie                                     Related To Doc. No. 47
aka Tasha Marie McKenzie−Hayes                           Chapter: 13
  Debtor(s)                                              Docket No.: 48 − 47
                                                         Concil. Conf.: August 6, 2020 at 01:00 PM



                   ORDER SCHEDULING DATES FOR HEARING ON
               AND OBJECTION TO AMENDED PLAN DATED July 14, 2020



      IT IS HEREBY ORDERED that the Debtor(s) shall immediately serve a copy of this order
and the "Amended Chapter 13 Plan" on the Chapter 13 Trustee and all parties in interest and
complete and file the enclosed Certificate of Service with the Clerk of the Bankruptcy Court.



      On or before July 31, 2020, all Objections must be filed and served on the Debtor, Chapter 13
Trustee, and any creditor whose claim is the subject of the Objection. Objections which are not
timely filed will not be considered.



       On August 6, 2020 at 01:00 PM, a Conciliation Conference shall occur with the Chapter 13
Trustee on the Debtor's Amended Chapter 13 Plan at remotely by the Trustee via Zoom, how to
participate:goto www.ch13pitt.com, meetings@chapter13trusteewdpa.com.



       If the Parties cannot resolve all disputes at the conciliation conference, a hearing will be
scheduled and orally announced at the conclusion of the conference without any further written
notice to any party. Parties are directed to monitor the Court's docket and read the Chapter 13
Trustee's minutes of the conciliation conference to the extent such parties desire more information
regarding the outcome of the conciliation conference.




                                                               Jeffery A. Deller
Dated: July 14, 2020                                           United States Bankruptcy Judge

cm: Proponent of the Amended Plan
